Appeal from an order of Family Court, Onondaga County (Rossi, J.), entered November 13, 2001, which dismissed the petition seeking modification and enforcement of the custody and visitation provisions of a prior order.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly dismissed the petition seeking modification and enforcement of the custody and visitation provisions of a prior order. Approximately 10 months prior to the commencement of this proceeding, Family Court, Broome County, dismissed a proceeding seeking identical relief on the ground that it lacked jurisdiction over the proceeding under the Uniform Child Custody Jurisdiction Act ([UCCJA] Domestic Relations Law former art 5-A). That ruling on the issue of jurisdiction “remains the law of the case, and it may not be contravened by a court of coordinate jurisdiction. . . . Having failed to take an appeal from the ruling, [petitioner] may not seek to directly overturn it” (Grossman v Meller, 213 AD2d 221, 224 [1995]). Further, there is no question that South Carolina is the child’s home state for UCCJA purposes (see former § 75-d [1] [a]), and the allegations of the petition are insufficient to support the court’s exercise of jurisdiction under former section 75-d (1) (b) (cf. Vernon v Vernon, 100 NY2d 960 [2003]). Present — Green, J.P., Wisner, Hurlbutt, Kehoe and Hayes, JJ.